Case 2:20-bk-02088-EPB   Doc 113 Filed 01/13/21 Entered 01/13/21 17:06:26   Desc
                          Main Document    Page 1 of 4
Case 2:20-bk-02088-EPB   Doc 113 Filed 01/13/21 Entered 01/13/21 17:06:26   Desc
                          Main Document    Page 2 of 4
Case 2:20-bk-02088-EPB   Doc 113 Filed 01/13/21 Entered 01/13/21 17:06:26   Desc
                          Main Document    Page 3 of 4
Case 2:20-bk-02088-EPB   Doc 113 Filed 01/13/21 Entered 01/13/21 17:06:26   Desc
                          Main Document    Page 4 of 4
